                   Case 2:19-mj-00341-JEO Document 1 Filed 09/06/19 Page 1 of 15                                                                                FILED
                                                                                                                                           2019 Sep-06 PM 01:45
            Case 3:19-mj-00117-DJN                Document 1 Filed 09/05/19 Page 1 of 15 PagelD# 1U.S. DISTRICT COURT
                                                                                                                                                   N.D. OF ALABAMA

 AO 91 (Rev. 11/J]) CriminaJ Complaint
                                                                                                                      11        II
                                                                                                                                               .          II.

                                     UNITED STATES DISTRICT COURT                                      'i~                                                'i
                                                               for the                                 lj    i      SEP        -52818 l
                                                   Eastern District of Virginia
                                                                                                        CL~ERRiKir,Riu~.s1".'no7l'is"'r~R"'ic"'r""c"'o,,.JuRr
                                                                                                                     1CHMONO, VA
                    United States of America                      )
                                v.                                )
                                                                  )       Case No.
                  Chirag Janakbhal Choksl and                     )
                  Shachl Naishadh Majmudar                        )


                           Defendant(s)
                                                                  )
                                                                  )                                                                  341
                                                CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                                               in the county of              Chesterfield                           in the
        Eastern        District of           Virginia         , the defendant(s) violated:

             Code Section                                                   Offense Description
18 U.S.C. §§ 1343 and 2                        Wire Fraud, and Aiding and Abetting (May 2, 2019)


18 u.s.c. § 1349                               Conspiracy to Commit Wire Fraud (From on or about May 2, 2019, to June
                                               14, 2019)

18 U.S.C. §§ 1028A and 2                       Aggravated Identity Theft, and Aiding and Abetting (June 14, 2019)


          This criminal complaint is based on these facts:
See attached affidavit




          rif Continued on the attached sheet.

                                                                                             Complainant S signature




Sworn to before me and signed in my presence.
                                                                                       /SI
                                                                            David J. Novak
Date:       September 5, 2019                                               United Slate& Magi
                                                                                                Judge's signature

City and state:                      Richmond, Virginia                      David J. Novak, United States Magistrate Judge
                                                                                              Printed name and title
     Case 2:19-mj-00341-JEO Document 1 Filed 09/06/19 Page 2 of 15
Case 3:19-mj-00117-DJN          Document 1 Filed 09/05/19 Page 2 of 15 PagelD# 2




               AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        I, Ronald E. Miller, being first duly sworn, hereby depose and state as follows:

                   INTRODUCTION AND AGENT BACKGROUND

        1.      I have been employed as a special agent with the Federal Bureau of

Investigation (FBI) since 2001. I am currently assigned to the FBI's Washington Field

Office's securities fraud squad, which has investigative responsibility for economic crimes.

I have also been assigned to the FBI's Minneapolis Field Office and to the FBI

Headquarters' Criminal Investigative Division. I have been assigned to squads that focus

on the investigation of white collar crimes (securities fraud, investment fraud, bankruptcy

fraud, public corruption, and various financial scams) and Indian country crimes (death

investigations, rapes, sexual and physical assaults, crimes against children, controlled

substance act, arson, and financial crimes). I have earned a Bachelor's Degree in

accounting and a Master's Degree in Business Administration. During my career as an

FBI agent, I have conducted over 200 cases as the lead investigator. Prior to joining the

FBI, I was an employed as an accountant for a Fortune 500 company.

        2.     I make this affidavit in support of a criminal complaint charging the

following individuals, CHIRAG JANAKBHAI CHOKSI, DOB -1984, and SHACHI

NAISHADH MAJMUDAR, DOB-1983, with: wire fraud, and aiding and abetting

wire fraud, in violation of 18 U.S.C. §§ 1343 and 2; conspiracy to commit wire fraud, in

violation of 18 U.S.C. § 1349; and aggravated identity theft, and aiding and abetting

aggravated identity theft, in violation of 18 U.S.C. §§ 1028A and 2.

       3.      This affidavit is being submitted for the limited pwpose to show merely that

there is sufficient probable cause for the requested arrest warrants and does not set forth all
     Case 2:19-mj-00341-JEO Document 1 Filed 09/06/19 Page 3 of 15
Case 3:19-mj-00117-DJN           Document 1 Filed 09/05/19 Page 3 of 15 PagelD# 3




of my knowledge about this investigation. I have set forth facts that I believe are sufficient

to charge CHOKSI and MAJMUDAR with the criminal conduct set forth herein. The

legal authorities cited herein have been provided based on review of this affidavit and

follow-on discussions with the Assistant United States Attorney assigned to the case.

                         RELEVANT STATUTORY PROVISIONS

        4.        Wire Fraud: Title 18, United States Code, Section 1343 provides in

pertinent part:

       Whoever, having devised or intending to devise any scheme or artifice to
       defraud, or for obtaining money or property by means of false or fraudulent
       pretenses, representations, or promises, transmits or causes to be transmitted
       by means of wire, radio, or television communication in interstate or foreign
       commerce, any writings, signs, signals, pictures, or sounds for the purpose of
       executing such scheme or artifice, shall be fined under this title or imprisoned
       not more than 20 years, or both.

       5.         Conspiracy to Commit Wire Fraud: Title 18, United States Code,

Section, 1349 provides:

       Any person who attempts or conspires to commit [wire fraud] shall be subject
       to the same penalties as those prescribed for the offense, the commission of
       which was the object of the attempt or conspiracy.

       6.         Aggravated Identity Theft: Title 18, United States Code, Section 1028A

provides in pertinent part that whoever, during and in relation to any felony violation

enumerated in subsection (c), knowingly transfers, possesses, or uses, without lawful

authority,. a means of identification of another person shall, in addition to the punishment

provided for such felony, be sentenced to a term of imprisonment of 2 years.

       7.         Predicate Felony Offenses for Aggravated Identity Theft: Wire fraud

and conspiracy to commit wire fraud qualify as predicate felony offenses for aggravated

identity theft pursuant to 18 U.S.C. § 1028A(c)(6).



                                              2
     Case 2:19-mj-00341-JEO Document 1 Filed 09/06/19 Page 4 of 15
Case 3:19-mj-00117-DJN          Document 1 Filed 09/05/19 Page 4 of 15 PagelD# 4




        8.      "Means of identification," as defined in 18 U.S.C. § !028(d)(7), means

any.name or number that may be used, alone or in conjunction with any other information,

to identify a specific individual, including any- (A) name, social security number, date of

birth, official State or government issued driver's license or identification number, alien

registration number, government passport number, employer or taxpayer identification

number; (B) unique biometric data, such as fingerprint, voice print, retina or iris image, or

other unique physical representation; (C) unique electronic identification number, address,

or routing code; or (D) telecommunication identifying information or access device

(emphasis added);

       9.      Venue for Prosecuting Aggravated Identity Theft: For the purposes of

prosecuting aggravated identity theft, venue is proper in any district(s) where the predicate

felony offense was committed, even if the means of identification of another person was

not transferred, possessed, or used in that district. For predicate offenses that are

continuing offenses, such as wire fraud and conspiracy to commit wire fraud, venue may

lie in any district where that crime was begun, continued, or completed. Because the

commission of a predicate felony offenses is an essential element of a section I 028A

offense, venue properly lies with respect to an aggravated identity theft offense in any

district in which venue lies for the predicate offense. See United States v. Magassouba,

619 F.3d 202, 204 (2d Cir. 2010) (holding venue is proper in a prosecution for aggravated

identity theft in any district where the predicate felony offense was committed).

                                   PROBABLE CAUSE

       I 0.    This investigation involves a fraud scheme that is currently fashionable and

being perpetrated by multiple criminal groups both nationally and internationally. These




                                               3
    Case 2:19-mj-00341-JEO Document 1 Filed 09/06/19 Page 5 of 15
Case 3:19-mj-00117-DJN Document 1 Filed 09/05/19 Page 5 of 15 PagelD# 5




schemes generally start with automated, previously recorded phone calls, commonly

referred to as "robocalls," that contain messages designed to create a sense of urgency with

unsophisticated and/or unsuspecting recipients. These messages typically tell the

recipients that they have some sort of serious legal problem, and that if they do not

immediately take a particular action demanded by the callers then there will be drastic

consequences, typically involving the arrest of the call recipients and/or significant

financial penalties. The fraudsters almost invariably instruct the call recipients that in

order to prevent these dire consequences the recipients must pay money, by wire transfer

or cash, to some supposed government entity.

       11.     On June 21, 2019, an agent from the FBI interviewed VICTIM #1 from

Chesterfield, Virginia. VICTIM #1 is a retired 65-year-old female living with her 32-

year-old special needs son. On or about May 2, 2019, VICTIM #1 was telephonically

contacted by individuals claiming to be agents with the Drug Enforcement Administration

(DEA). The individuals falsely claiming to be DEA agents advised VICTIM #1 that a

vehicle located near the Mexican border in Brownsville, Texas, contained cocaine and her

bank information. The fraudsters then convinced VICTIM #1 to surrender half the cash in

her bank accounts in good faith until a thorough investigation had been completed to clear

her name of any criminal activity. Upon completion of the investigation, VICTIM #l's

money would be returned and VICTIM #1 would receive an official Jetter from the DEA

clearing her name.

       12.     From May 2, 2019, through May 21, 2019, VICTIM #1 withdrew

approximately $238,400 cash from her bank accounts and sent eight FedEx packages




                                              4
    Case 2:19-mj-00341-JEO Document 1 Filed 09/06/19 Page 6 of 15
Case 3:19-mj-00117-DJN         Document 1 Filed 09/05/19 Page 6 of 15 PagelD# 6




containing the cash to addresses located in California and New Jersey at the direction of

these individuals claiming to be DEA agents.

        13.    VICTIM #1 made the following three cash withdrawals totaling $8,500 at

the direction of the individuals claiming to be DEA agents: (I) on May 22, 2019, $4,000

cash from a Bank of America branch located at 13500 Harbour Pointe Parkway,

Midlothian, Virginia; (2) on May 23, 2019, $3,000 cash from a Bank of America branch

located at 13500 Harbour Pointe Parkway, Midlothian, Virginia; and (3) on May 23, 2019,

$1,500 cash from a Virginia Credit Union branch located at 14520 Hancock Village Street,

Chesterfield, Virginia.

        14.    On May 23, 2019, VICTIM #1 then sent the $8,500 cash via FedEx

(tracking# 787443201636) to "ALDO RONALD" at a specific address located on Grey

Widgeon Place (hereafter "the SUBJECT ADDRESS"), Eden Prairie, Minnesota, at the

direction of the individuals claiming to be DEA agents.

        15.    From May 28, 2019, through June 17, 2019, VICTIM #1 sent an additional

$163,200 cash via ten FedEx packages to various ad2dresses located in New Jersey,

Indiana, Texas, and Illinois at the direction of the individuals claiming to be DEA agents.

       16.     On or about May 20, 2019, VICTIM #2, a 70-year-old male from Nevada,

was scammed into sending two FedEx packages (one of the tracking# 787365220758) to

"NIKOL GESPER" of the SUBJECT ADDRESS, Eden Prairie, Minnesota, containing a

total of $39,000 cash.

       17.     On or about May 23, 2019, and May 24, 2019, VICTIM #3, an 85-year-old

male from Ohio, was scammed into sending two UPS packages (tracking

# 1ZlEW2894100124562 and tracking# 1ZlEW2891500124478) to "ALDO RONALD"




                                             5
      Case 2:19-mj-00341-JEO Document 1 Filed 09/06/19 Page 7 of 15
    Case 3:19-mj-00117-DJN     Document 1 Filed 09/05/19        Page 7 of 15 PagelD# 7




of the SUBJECT ADDRESS, Eden Prairie, Minnesota, containing $9,500 cash and

$20,000 cash respectively.

         18.    On or about May 16, 2019, VICTIM #4, an 82-year-old female from

Washington, was scammed into sending a USPS package (tracking# EE459711324US) to

"RONALD ALD0" 1 of the SUBJECT ADDRESS, Eden Prairie, Minnesota, containing

$10,000 cash.

         19.    On or about June 5, 2019, VICTIM #5, a 69-year-old male from Kansas,

was scammed into sending a FedEx package (tracking# 415061211237) to "KENNY S.

TUKKl" at a Walgreens located at 10180 Hennepin Town Road, Eden Prairie, Minnesota,

containing $10,000 cash. An empty box with a FedEx label (tracking

# 4!5061211237) addressed to "KENNY S. TUKKI" at Walgreens located at 10180

Hennepin Town Road, Eden Prairie, Minnesota, was also located at the SUBJECT

ADDRESS, Eden Prairie, Minnesota, during the execution of a search warrant on June 14,

2019, which is discussed further below. Walgreens was able to provide surveillance

photographs ofCHOKSI picking up a FedEx package (tracking# 415061211237) on June

6, 2019, to investigators with the Eden Prairie Police Department ("EPPD"), located in

Eden Prairie, Minnesota.

         20.    On or about June 7, 2019, VICTIM #6, an 80-year-old female located in

Massachusetts, was scammed into sending a FedEx package (tracking# 787738307625) to

"KENNY S PUKKI" at a Walgreens located at 10180 Hennepin Town Road, Eden Prairie,

Minnesota, containing $9,500 cash. Walgreens was able to produce surveillance




I
  It should be noted that victims sent packages addressed to both "ALDO RONALD" and
"RONALD ALDO."


                                            6
   Case 2:19-mj-00341-JEO Document 1 Filed 09/06/19 Page 8 of 15
Case 3:19-mj-00117-DJN        Document 1 Filed 09/05/19        Page 8 of 15 PagelD# 8




photographs of CHOKSI picking up FedEx package (tracking# 787738307625) on June 8,

2019, to investigators from the EPPD.

       21.     On or about June 6, 2019, VICTIM #7, a 76-year-old female in located in

North Carolina, was scammed into sending a UPS package (tracking

# 1ZlR722WOl 9143973 l) to "KENNY S PUKK!" at a Walgreens located at 10180

Hennepin Town Road, Eden Prairie, Minnesota, containing $6,500 cash. Walgreens was

able to produce surveillance photographs of CHO KS I picking up UPS package (tracking

# 1ZlR722WOl 9143973 l) on June 7, 2019, to investigators from the EPPD.

       22.    On June 13, 2019, officials with EPPD received a complaint from the niece

of an 83-year-old female from Huntsville, Texas, VICTIM #8, who had been scammed for

approximately $9,000 cash. VICTIM #8 had received a telephone call from an

unidentified person claiming to be from the Social Security Administration (SSA). The

unidentified caller then advised VICTIM #8 that she owed $9,000 in taxes to the SSA and

if the money was not sent, two officers from the SSA would arrest her. The unidentified

caller then instructed VICTIM #8 to send cash via FedEx to "!VO E. HEISE" at a

Walgreens located at 8240 Flying Cloud Drive, Eden Prairie, Minnesota. VICTIM #8

withdrew $8,900 cash from her bank account and sent the cash via FedEx Express

Overnight (tracking# 106563788202) to "!VOE HEISE" at 8240 Flying Cloud Drive,

Eden Prairie, Minnesota, on June 13, 2019.

       23.    On June 14, 2019, investigators from the EPPD, contacted the manager at

Walgreens to discuss intercepting the FedEx package (tracking# 106563788202) sent by

VICTIM #8 to "!VOE. HEISE." The manager at Walgreens advised the FedEx package




                                             7
   Case 2:19-mj-00341-JEO Document 1 Filed 09/06/19 Page 9 of 15
Case 3:19-mj-00117-DJN         Document 1 Filed 09/05/19 Page 9 of 15 PagelD# 9




(tracking# 106563788202) had been flagged as fraud and had been re-routed back to

VICTIM#8.

       24.     The manager at Wal greens then informed investigators from the EPPD that

an additional FedEx package (tracking# 413039738541) was to be delivered to "!VOE.

HEISE" from VICTIM #9, a 65-year-old female from Philadelphia, Pennsylvania.

Investigators from the EPPD then set a surveillance perimeter on the exterior of the

Walgreens located at 8240 Flying Cloud Drive, Eden Prairie, Minnesota, and waited for an

individual to pick up the FedEx package (tracking# 413039738541) addressed to "!VO E

HEISE."

       25.     At approximately 9:15 AM on June 14, 2019, an unknown male was

observed entering Walgreens and picking up the package addressed to "IVO E. HEISE" by

investigators from the EPPD. The unknown male, later identified as CHIRAG

JANAKBHAI CHOKSI, was arrested by investigators from the EPPD upon exiting the

Walgreens with the FedEx package sent by VICTIM #9 and addressed to "!VO E.

HEISE."

       26.     A search incident to arrest revealed that CHOKSI possessed multiple Indian

identifications cards. CHOKSI also possessed a counterfeit Pennsylvania driver's license

with the name of"IVO E. HEISE" with an address in Pittsburgh, Pennsylvania, that

displayed CHOKSI's photograph. The driver's license in CHOKSI's possession bore the

valid Pennsylvania Operator License Number 24 309 808, which is legally assigned to an

individual with the initials K.L.S. whose address is Melrose Park, Pennsylvania.

       27.    CHOKSI was then transported to the EPPD and interviewed by

investigators from the EPPD. CHOKSI stated he resides at the SUBJECT ADDRESS,




                                             8
   Case 2:19-mj-00341-JEO Document 1 Filed 09/06/19 Page 10 of 15
Case 3:19-mj-00117-DJN          Document 1 Filed 09/05/19 Page 10 of 15 PagelD# 10




Eden Prairie, Minnesota, and had picked up three packages in the last week containing

cash for his friend, identified herein as "S.K.," who resides in India. CHOKSI deposited

the cash into a Wells Fargo bank account to help businesses avoid paying taJCes. S.K.

provided him with the fraudulent driver's licenses from Pennsylvania to pick up packages

in other individuals' names.

       28.      Following the arrest of CHOKSI, investigators from the EPPD obtained and

executed a search warrant on CH OKS I's residence located at the SUBJECT ADDRESS,

Eden Prairie, Minnesota, on June 14, 2019. The search yielded several items of

evidentiary value to include:

             a. a Toshiba laptop;

             b. an empty box with a FedEx label (tracking# 415061211237) addressed to
                "KENNY S. TUKKI" at a Walgreens located at 10180 Hennepin Town
                Road, Eden Prairie, Minnesota, sent by VICTIM #5; and

             c. another empty box with a UPS label (tracking
                # 1ZlR722W019143973 l) addressed to "KENNY PUKKI" located at
                10180 Hennepin Town Road, Eden Prairie, Minnesota, sent by
                VICTIM#7.

       29.      On June 18, 2019, investigators from the EPPD obtained and executed a

search warrant for CHOKSI's cellular telephone on his possession at the time of his arrest

on June 14, 2019. A search of CHOKSI's cellular telephone identified, but not limited to,

the following digital evidence relating to the aforementioned victims:

             a. A photograph containing ten different Pennsylvania driver's licenses with
                CHOSKI's photograph for the following names: OLMEDO A TRYBULL,
                ACAVEDO R RAMOS, JORGE R MORTIZ, IVO E HEISE, BENJAMEN
                V PASSLACK, KENNY S PUKKI, SEBASTINO J SILVENO, GRANT M
                CANTENO, TIMOTHY D TETTEY, and MARCO L VRANCIC;




                                             9
  Case 2:19-mj-00341-JEO Document 1 Filed 09/06/19 Page 11 of 15
Case 3:19-mj-00117-DJN Document 1 Filed 09/05/19 Page 11 of 15 PagelD# 11




         b. A photograph of a FedEx package (tracking# 787443201636) sent by
            VICTIM #1 to "ALDO RONALD" at the SUBJECT ADDRESS, Eden
            Prairie, Minnesota;

         c. A video of a FedEx package (tracking# 787443201636) sent by
            VICTIM #1 to "ALDO RONALD" at the SUBJECT ADDRESS, Eden
            Prairie, Minnesota, being opened and approximately $8,500 cash being
            removed from the box and counted. In the video of the FedEx package
            (tracking# 787443201636) being opened the foot ofa woman is also
            capture on the video;

         d. A screen shot of the tracking information for a FedEx Package (tracking
            # 787365220758) and a photograph of a FedEx package (tracking
            # 787365220758) sent by VICTIM #2 were both located on CHOKSI's
            cellular telephone;

         e. A video of a UPS package (tracking# 1Z1EW2894100124562) being
            opened and approximately $9,500 cash being removed from the box and
            counted, and a photograph of the UPS package (tracking
            # 1ZlEW2891500124478) sent by VICTIM #3 were located on CHOKSI's
            cellular telephone;

         f.   A photograph of a USPS missed delivery notification for the package sent
              by VICTIM #4 to "ALDO RONALD" of the SUBJECT ADDRESS, Eden
              Prairie, Minnesota, was located on CHOKSI's cellular telephone;

         g. A screen shot of the tracking information for a FedEx package (tracking
            # 415061211237), a photograph of the FedEx package (tracking
            # 415061211237), and a video of the FedEx package (tracking
            # 415061211237) being opened and approximately $10,000 cash being
            removed from the box and counted sent by VICTIM #5 to "KENNY S.
            TUKKJ" at Walgreens located at 10180 Hennepin Town Road, Eden
            Prairie, Minnesota, were located on CHOKSI's cellular telephone;

         h. A screen shot of the tracking information for a FedEx package (tracking
            # 787738307625), a photograph of a FedEx package (tracking
            # 787738307625), and a video of FedEx package (tracking
            # 787738307625) being opened and approximately $9,500 cash being
            removed from the box and counted sent by VICTIM #6 to "KENNY S
            PUKKJ" at Walgreens located at 10180 Hennepin Town Road, Eden
            Prairie, Minnesota, were located on CHOKSI's cellular telephone. In the
            video of the FedEx package (tracking# 787738307625), CHOKSI is seen



                                          10
   Case 2:19-mj-00341-JEO Document 1 Filed 09/06/19 Page 12 of 15
Case 3:19-mj-00117-DJN          Document 1 Filed 09/05/19        Page 12 of 15 PagelD# 12




                  opening the package and counting the money while the foot of a woman is
                  captured on the video as well as the voice of a young child who is cooing
                  and gurgling;

             1.   Three screen shots of tracking information for the UPS package (tracking
                  # 1ZlR722W0191439731), a photograph ofa UPS package (tracking
                  # IZIR722W0191439731), and a video of a UPS package (tracking
                  # 1ZlR722W0191439731) being opened and approximately $6,500 cash
                  being removed from the box and counted sent by VICTIM #7 to "KENNY
                  S PUKKI" at Walgreens located at 10180 Hennepin Town Road, Eden
                  Prairie, Minnesota, were located on CHOKSI's cellular telephone;

             j.   A screen shot of tracking information for a FedEx package (tracking
                  # 106563788202) sent by VICTIM #8;

             k. Additional photographs, screen shots, and videos of packages being opened
                and containing large sums of cash sent via FedEx and UPS, which led to the
                identification and interviews of six additional victims located in Nevada,
                Ohio, Washington, Kansas, Massachusetts, and North Carolina.

       30.        On July 1, 2019, CHOKSI was interviewed by investigators from the FBI

and the EPPD at United States Immigration and Customs' Enforcement and Removal

Office located in Fort Snelling, Minnesota, while in custody for overstay charges.

CHOKSI stated he never lived in Pennsylvania and that he, his wife, SHACHI

NAISHADH MAJMUDAR, and their four-month-old child are the only individuals to

reside at the SUBJECT ADDRESS, Eden Prairie, Minnesota. CHOKSI agreed to accept

cash in the United States for S.K.'s LED light business located Ahmedabad, India.

CHOKSI claimed to only have accepted three or four FedEx packages for S.K. within the

last week that contained a total of approximately $27,000 cash. CHOKSI deposited the

cash into Wells Fargo and/or Bank of America accounts for S.K. CHOKSI videotaped the

opening and counting of the cash in the FedEx packages as proof to S.K. of the amount of

cash contained in the FedEx packages. CHOKSI also stated that MAJMUDAR did not

know anything about any of the cash he received via FedEx for S.K. in India.



                                              11
   Case 2:19-mj-00341-JEO Document 1 Filed 09/06/19 Page 13 of 15
Case 3:19-mj-00117-DJN          Document 1 Filed 09/05/19        Page 13 of 15 Page\D# 13




        31.        MAJMUDAR was also interviewed by an investigator with the EDPD

during the search of the residence located at the SUBJECT ADDRESS, Eden Prairie,

Minnesota, on June 14, 2019. MAJMUDAR stated that neither she nor CHOKSI currently

worked. MAJMUDAR also denied any knowledge of CH OKS I receiving FedEx

packages, CHOKSI collecting money, and/or CHOKSI sending money to India

       32.         On June 14, 2019, investigators from the EPPD obtained and executed a

search warrant for MAJMUDAR's cellular telephone in her possession at the time the

search warrant was executed on her residence located at the SUBJECT ADDRESS, Eden

Prairie, Minnesota. The digital evidence recovered from the MAJMUDAR' s cellular

telephone included, but not limited to, the following:

              a. A screen shot of FedEx tracking information for VICTIM #9;

              b. A log of telephone calls between MAJMUDAR and S.K. on June 14, 2019,
                 after CHOKSI was arrested by EPPD;

              c. A photograph of the UPS package (tracking# 1ZlEW2891500124478) sent
                 by VICTIM #3 to "ALDO RONALD" of the SUBJECT ADDRESS, Eden
                 Prairie, Minnesota;

              d. Three photographs of addresses for additional W algreens located at
                 (I) 16395 Wagner Way, Eden Prairie, Minnesota, (2) 1291 Tasha Drive,
                 Shakopee, Minnesota, and (3) 8100 W County Road 42, Savage,
                 Minnesota;

              e. Three photographs of different Wells Fargo bank deposit slips for
                 (I) $9,500, (2) $9,500, and (3) $1,000 on May 25, 2019, and each deposit
                 consisting ofloose currency cash in the denominations of $100 bills totaling
                 $20,000 [Note: VICTIM #3 sent a UPS package {tracking
                 # JZJEW2891500124478) to "ALDO RONALD" of the SUBJECT
                 ADDRESS, Eden Prairie, Minnesota, containing $20, 000 cash on May 24,
                 2019.];

              f.   MAJMUDAR conducted searches on her cellular telephone for a USPS
                   package on May 17, 2019, and May 18, 2019 [Note: VICTIM #4's



                                              12
  Case 2:19-mj-00341-JEO Document 1 Filed 09/06/19 Page 14 of 15
Case 3:19-mj-00117-DJN          Document 1 Filed 09/05/19 Page 14 of 15 PagelD# 14




                  package was supposed to be delivered to the SUBJECT ADDRESS, Eden
                  Prairie, Minnesota, on May 17, 2019];

             g. Photograph of a Bank of America deposit slip for $6, 130 on May 28, 2019;

             h. Photograph of a Bank of America deposit slip for $9,500 on May 28, 2019;

             i.   Photograph of a Wells Fargo deposit slip for $5,000 on June 7, 2019;

             j.   Photograph of a Bank of America deposit slip for $8,930 on June 11, 2019.

       33.        On July 29, 2019, a Trooper from the Pennsylvania State Police confirmed

the ten Pennsylvania driver's licenses on CHOKSI's person and/or on his cellular

telephone were counterfeit. A state issued driver's license number is expressly listed as a

"means of identification" in 18 U.S.C. § !028(d)(7)(A). All of the licenses listed below

bore CHOKSI's photography. The license information is provided as follows:

   Displayed ~a!)le on             Pennsylvania Operator       Initials of True Name to
   Driver's License                License Number              Whom License Issued

   lvo E Heise                      24 309 808                  K.L.S.

   Olmedo A Trybull                 24 309 806                 C.T.R.

   Acavedo R Ramos                 24 309 085                  L.P.J.

   Jorge R Mortiz                  24 309 089                  R.R.

   Benjamen V Passlack             24 309 804                  R.S.R.

   Kenny S Pukki                   24 309 091                  C.E.D.

   Sebastino J Silveno             24 309 087                  K.A.D

   Grant M Canteno                 24 309 810                  E.T.U.

   Timothy D Tetley                24 309 102                  Z.J.W.

   Marco L Vrancic                 24 309 095                  No Record Found




                                              13
  Case 2:19-mj-00341-JEO Document 1 Filed 09/06/19 Page 15 of 15
Case 3:19-mj-00117-DJN       Document 1 Filed 09/05/19 Page 15 of 15 PagelD# 15




                                      CONCLUSION

       34.     Based on the information detailed above, I make this affidavit in support of

a criminal complaint charging the following individuals, CHIRAG JANAKBHAI

CHOKSI and SHACHI NAISHADH MAJMUDAR with: wire fraud, and aiding and

abetting wire fraud, in violation of 18 U .S.C. §§ 1343 and 2; conspiracy to commit wire

fraud, in violation of 18 U.S.C. § 1349; and aggravated identity theft, and aiding and

abetting aggravated identity theft, in violation of 18 U.S.C. §§ 1028A and 2.


                                                       Respectfully Submitted,



                                                           ,
                                                      ~·t.~·
                                                      Ronald E. Miller
                                                                            ~


                                                      Special Agent
                                                      Federal Bureau oflnvestigation




SUBSCRIBED and SWORN before me this           S"1ay of September 2019.


                                                              IS/
                                                  David J. Novak
                                                  United states MaglS!rate Judge




                                             14
